Citation Nr: 0604269	
Decision Date: 02/15/06    Archive Date: 02/28/06

DOCKET NO.  98-12 291	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
back disorder.

2.  Entitlement to service connection for a left shoulder 
disorder.

3.  Entitlement to service connection for costochondritis.

4.  Whether a daughter of the veteran became permanently 
incapable of self-support before the age of 18 years and may 
be recognized as a helpless child.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

James A. Frost, Counsel

INTRODUCTION

This appeal to the Board of Veterans' Appeals (Board) arose 
from rating decisions in July 1991 and March 1994 by the San 
Juan, Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In  January 1995, the Board remanded this case to the RO for 
further development of the evidence.   The case was returned 
to the Board in June 2005.  Translations of documents in the 
claims file from Spanish to English were then obtained.    


FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
February 1956 to November 1959 .

2.	On December 21, 2005, the Board was notified by the 
veteran's surviving spouse that he had died.  

CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2005). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2005).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2005).

ORDER

The appeal is dismissed.



		
      Gary L. Gick 
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


